Citation Nr: 0403490	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  88-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether injuries sustained in an April 1969 motor vehicle 
accident were the result of misconduct.

2.  Entitlement to service connection for arthritis of the 
lumbar spine secondary to the veteran's service-connected 
disabilities.

3.  Entitlement to service connection for arthritis of the 
left hip secondary to the veteran's service-connected 
disabilities.

4.  Entitlement to service connection for arthritis of the 
right hip secondary to the veteran's service-connected 
disabilities.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active service from August 1965 to July 1967, 
and from September 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 1987 rating 
decision of the St. Petersburg, Florida, Regional Office 
(RO).  This appeal also concerns a January 1980 
administrative determination that willful misconduct 
precipitated an April 1969 automobile accident (the purported 
origin of the veteran's disabilities).

During the course of this sixteen-year appeal, the veteran 
has appeared twice before hearing officers at the RO and also 
twice before members of the Board.  With respect to the 
hearings before the Board, the first hearing took place in 
April 1989, and the second in February 1993.  Transcripts 
were made of those hearings and are both included in the 
claims folder.  Parenthetically, the Board observes that in 
June 1998, the veteran was informed that his case would be 
reassigned to a member other that that who held his hearings 
and that he had a right to request yet another hearing, but 
he failed to respond or otherwise request another hearing.  
Accordingly, a decision by the Board is not precluded.

As a result of those hearings, and to obtain additional 
medical evidence, the claim has been remanded on three 
different occasions: August 2, 1989, September 24, 1993, and 
December 10, 1998.  The claim was then returned to the Board 
for final appellate review.  In September 1999, the Board 
decided that entitlement to service connection for arthritis 
of the hips and lumbar spine was not well-grounded.  The 
veteran appealed that latter determination to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court").  Thereafter, the Veterans Claims Assistance Act 
of 2000 [VCAA] was enacted, and the Board's September 1999 
decision was vacated for consideration of the veteran's 
claims in the context of that legislation.

This case was again before the Board in May 2002.  At that 
time the Board denied the veteran's claims, and the appellant 
again appealed to the Court.  Pursuant to a Joint Motion, the 
Board's May 2002 decision was vacated and remanded for 
compliance with the notice provisions of the VCAA and for 
reconsideration of the veteran's claims taking the new law 
into more detailed account. 

The Board also notes that in the veteran's letter dated 
January 5, 2000, a statement dated April 1, 2002, as well as 
a letter dated in December 2003, the veteran asserts 
additional claims.  Because those issues are not before the 
Board on this appeal, they are hereby referred to the RO for 
appropriate action.

REMAND

Since these claims were initiated, the VCAA was enacted, now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003). 

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), interpreted VA 's obligations under the VCAA, noting 
that a claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.  

Moreover, additional records have been received after the 
RO's last decision on the matters on appeal.  The RO should 
consider such evidence to the extent, if any, that such 
records are relevant and not essentially duplicative of 
records previously submitted. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000, specifically including all 
provisions codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107.  In 
particular, the RO should ensure 
compliance with VA 's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Thereafter, the RO should 
readjudicate the issues on appeal to 
include consideration of any additional 
relevant evidence.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




